Citation Nr: 1217789	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  04-09 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to October 1968.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision of the Huntington, West Virginia, Department of Veterans Affairs (VA) Regional Office (RO).



In a September 2005 decision, the Board denied the Veteran's claims for increased ratings for PTSD, bilateral hearing loss, and tinnitus; and for TDIU.  The Veteran appealed the decision to the U.S. Court of Appeals For Veterans Claims (Court).  

The Veteran, through his attorney, and the Secretary of Veterans Affairs submitted a Joint Motion for Remand.  In an August 2006 Order, the Court granted the motion, vacated the September 2005 Board decision, and remanded the case to the Board for further appellate review.  

In February 2007, the Board denied the tinnitus claim and remanded the remaining issues to the Appeals Management Center (AMC) for issuance of corrective notice in accordance with the Veterans Claims Assistance Act of 2000 (VCAA) and for VA examinations.  Pursuant to that remand, the Veteran's disability evaluation for bilateral hearing loss was increased in a March 2008 rating decision.  

In a June 2009 Board decision, further increase in the Veteran's bilateral hearing loss was denied and the remaining issues were remanded in order to obtain additional psychiatric treatment records and, if necessary, an addendum opinion.  In a November 2010 decision, the Board denied the PTSD claim and remanded the TDIU claim for a medical opinion.  

In February 2012, the Board again remanded this claim for failure to comply with the November 2010 remand instructions; specifically, for lack of a single opinion addressing the Veteran's employability or unemployability due to the combination of his service connected disabilities.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.



FINDING OF FACT

The record does not show that the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability. 


CONCLUSION OF LAW

The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.16, 4.19, 4.25 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Board acknowledges that, in the present case, complete notice was not issued prior to the adverse determination on appeal.  However, fully compliant notice was later issued in a March 2007 communication, and the claim was thereafter readjudicated in a March 2008 Supplemental Statement of the Case.  Accordingly, any timing deficiency has here been appropriately cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006). 

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board has reviewed the electronic evidence contained in the Veteran's Virtual VA folder as well as the paper file.  These files together comprise the claims file.  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

In compliance with the Court's 2006 remand; and the Board's February 2007, June 2009, November 2010, and February 2012 remands, VA issued corrective VCAA notice in March 2007, associated the Vet Center psychiatric treatment records with the claims file, and scheduled the Veteran for a series of VA examinations and medical opinions, culminating in the March 2012 medical examinations.  

The March 2012 examinations contained all information needed to determine whether the Veteran's service connected disabilities rendered him unemployable.  Indeed, the examiners reviewed the objective evidence of record and documented the Veteran's current complaints.  Moreover, the VA examiners performed a thorough clinical evaluation, then offered opinions as to the extent that the claimed disabilities interfered with the Veteran's employability, accompanied by a rationale.  Therefore, this examination is adequate for VA purposes.  Thus VA has complied with the Board's various remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

TDIU may be assigned, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

Throughout the course of this appeal, the Veteran was service-connected for posttraumatic stress disorder (PTSD), evaluated as 30 percent disabling, tinnitus, evaluated as 10 percent disabling, and bilateral hearing loss, evaluated as 20 percent at the beginning of the appeals period and then increased to 40 percent disabling, effective November 14, 2007.  The Veteran's combined disability rating therefore has been no more than 60 percent throughout the appeals period, which does not meet the threshold percentage requirements for TDIU as set forth under 38 C.F.R. § 4.16(a) (it does not appear that the disabilities are of common etiology or were incurred in combat).  See also  38 C.F.R. § 4.25, Table I.  

Nevertheless, VA policy is to grant TDIU in all cases where service connected disabilities preclude gainful employment consistent with a Veteran's education and occupational experience.  In cases where the Veteran is "unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities," but the veteran does not meet the percentage requirements, the claim will be referred to the Director of VA's Compensation and Pension Service, for consideration of TDIU.  38 C.F.R. § 4.16(b).

On a claim for TDIU completed in February 2003, the Veteran reported that he was last employed in July 2002 as a heavy equipment operator.  He reported no employment experience other than as a heavy equipment operator.  He had completed high school.

His last employer completed and returned a VA Form 21-4192, in March 2003, indicating that the Veteran's employment was terminated as the result of a reduction in the work force.  This form also indicated that the Veteran had lost six months from work from December 2001 to June 2002 due to Worker's Compensation.

VA examiners have noted that, individually, the Veteran's PTSD and hearing disabilities would cause some potential difficulties with employment, but these difficulties fell shy of unemployability.  See e.g., November 2007 VA audiology exam; December 2007 VA PTSD exam; September 2009 addendum opinion; December 2010 VA PTSD exam; March 2012 VA audiology exam.  

At the December 2010 examination, the Veteran was given a global assessment of function (GAF) of 60; and at the March 2012 examination the GAF was 57.  Both scores are indicative of moderate difficulty in social, occupational or school functioning.  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 32 (4th ed.) (1994) (DSM IV); 38 C.F.R. §§ 4.125, 4.130 (2011).

The March 2012 VA examiner found that the service connected disabilities were not "synergistic," meaning that the Veteran's service connected disabilities, did not render him unemployable individually or when combined.  In his rationale, this examiner noted that the Veteran did not wear his prescribed hearing aids, did not have any dizziness or obvious gait problems associated with tinnitus, and had been found employable by earlier psychiatric examiners, including the March 2012 VA psychiatric examiner.  The examiner noted that he spoke to the Veteran in a normal voice during the examination and that the Veteran showed no difficulty in understanding him.

The VA psychologist, in turn, reasoned that the Veteran's mental health symptoms were not severe enough to preclude employment and noted that the Veteran's hearing impairment was not a problem during his mental health examination.  The March 2012 VA audiologist provided not only an opinion of employability, but an explanation of how the Veteran's hearing loss and tinnitus could be overcome with appropriate amplification and an enclosed cab if the Veteran were to return to his previous job as a heavy equipment operator.

The Veteran stated in his April 2003 VA audiology examination that he was unable to get a new job because of his hearing.  In his April 2003 VA PTSD examination, he stated that he was unable to get a job because of PTSD.  In his April 2012 letter, the Veteran stated that he was unable to acquire a job in his field because of his service connected disabilities.  He further stated that he would have to pass a physical and was unable to do so.

In determining whether the Veteran is unemployable, consideration may be given to his education, training, and special work experience, but not to his age or to impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 1.419; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Despite the Veteran's assertion that he cannot find employment due to his service connected disabilities, the record does not support this.  By his own statements and those of his employer, the Veteran lost his job in 2002 due to layoffs, not disability.  Later records show symptoms that would interfere with the Veteran's employment, but not prevent it.  

The Veteran argued in April 2012, that he could not work in his normal field because he would have to pass a physical, and was unable to do so.  He has not identified any specific examinations that he had failed to pass.

At the VA general medical examination in March 2012, the physical examination was normal except for the moderate psychiatric disability and audiology findings that did not prevent normal communication.  The Veteran's PTSD is by definition a mental disability and would therefore be unlikely to affect his performance on a physical examination and he exhibited an ability to hear normal voices at the VA examinations.  

The Veteran's treatment records and audiology examinations clearly show that his hearing loss and tinnitus have not posed a significant bar to communication.  As explained by the March 2012 audiologist, the Veteran is not only employable generally, but is also capable of returning to his previous career field despite his disabilities.  Therefore the evidence is against a finding that his education, training, and special work experience would prevent gainful employment.

The evidence does not suggest that the Veteran's service connected disabilities (PTSD, bilateral hearing loss, and tinnitus) have rendered him unemployable.  Thus, the Board finds no basis upon which to refer the claim to the Director, Compensation and Pension Service for an extraschedular rating. 

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).




							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU) is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


